DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 6 is rejected since the phrase of claim 6 “the accumulator” lacks antecedent basis.
Claim 13 is rejected due to the phrase “the controller is configured to maintain the state of overpressurization at a level sufficient to prevent environmental air from infiltrating the apparatus” since it is unclear how the controller is “configured” to prevent air.  It is unclear if the phrase is with respect to the controller providing forced air which prevents air from entering the apparatus, it is unclear how a controller prevents atmospheric conditions, it is unclear if the phrase is with respect to maintaining the “state of overpressurization” or maintaining merely at a level sufficient to prevent air from infiltrating, it is unclear if the controller is configured merely to provide air or with respect to something different altogether.
Claim 13 is rejected due to the phrase “the controller is configured to maintain the state of overpressurization at a level sufficient to” since it is unclear if the state of overpressurization is maintained, i.e. a constant or with respect to a variable state of overpressurization which is “sufficient to prevent” or with respect to something different altogether.
The phrase “a level sufficient to prevent” in claim 13 is rejected, as it is a relative term, which renders the claim indefinite.  The term “a level sufficient to prevent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “a level sufficient to prevent”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “a level sufficient to prevent” but overpressurization is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (5433084) in view of Hock et al. (3719056).
Kaiser teaches an apparatus for dispensing a comestible frozen product (col. 3 lines 14-18), the apparatus comprising a freezing chamber (fig. 3 ref. 32) coupled (fig. 3 ref. 138) to an overrun control module (fig. 3 ref. 42), the overrun control module including a controller (col. 13 line 10; col. 12 lines 56-68) coupled to a) a first valve (col. 5 lines 63-65) coupled to a product conduit (col. 5 lines 63-65; connection to product source; col. 6 line 1), the product conduit coupling a reservoir containing a freezable comestible mixture (col. 5 lines 60-62) and the overrun control module (fig. 4 ref. 74, col. 3 lines 33-37) and b) a second valve (col. 6 lines 20-24) couple to a gas conduit (col. 6 lines 16-20) the gas conduit coupling a compressed gas source (col. 6 lines 18-21) containing a compressed gas (col. 6 line 16-17) and the overrun control module (fig. 4 ref. 42);
A dispensing assembly coupled to the freezing chamber (col. 4 lines 47).
Wherein the controller operates the first valve and the second valve to adjustably regulate the quantities of freezable comestible mixture (col. 4 lines 25-26) and compressed gas (col. 4 lines 24-28) to maintain a state of overpressurization (col. 4 line 2, col. 9 lines 40-42) throughout the overrun control module (col. 4 lines 1-3), the freezing chamber (col. 9 lines 40-43) and the dispensing assembly (col. 9 lines 40-42; dispenser closed).
Wherein the compressed gas combines with the freezable comestible mixture to form an entrained liquid mixture (col. 4 lines 33-35), and wherein the freezing chamber receives the entrained liquid mixture to form the comestible frozen product (col. 6 lines 27-30).
Kaiser teaches control of the amount of overrun and since the amount of overrun in the product affects the quality of the product one of ordinary skill in the art would have been motivated to look to the art for additional control over the amount of overrun as desired by Kaiser (col. 2 lines 60-68).
Hock teaches a same valve as taught by Kaiser in addition to teaching a controller for introducing air in the mixture by means of an air line under pressure (col. 5 lines 67-68).  
Thus since both teach a same valve for providing the air to the mixture, since both teach providing such for achieving a desired level of overrun in the product (col. 3 lines 69-76) and since Hock teaches asynchronously providing the mixture and air, i.e. providing the air after the start of a production cycle, or providing the air after providing the mixture (col. 8 lines 60-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Hock into the teachings of Kaiser thus providing the advantage of resuming production of a mixture to achieve the desired overrun as taught by both.
In addition, though silent to asynchronously operating the valves, since both teach controllers for control of the valves to achieve a desired overrun of the product and since there are only two times which achieve the desired incorporation of air, i.e. either simultaneously or alternatively as taught by the prior art. The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case to achieve the desired amount of overrun in the ice cream as taught by both in the instance of an elapsed time since the previous production as taught by Hock and achieving the advantage of subsequent restarting of the production to achieve the desired level of overrun by maintaining a state of over-pressurization as taught by both.
With respect to claim 2, the apparatus further comprises a pump that transfers the freezable comestible mixture from the reservoir to the product conduit (col. 5 lines 67-68).
Though silent to a specific brix value, the recitation in the claims that the brix value of the frozen confection is greater than 18 of claim 3, is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kaiser teaches freezing frozen confections, that the food product is not limited (col. 3 lines 13-18) and an apparatus as presently claimed, it is clear that the ice cream freezer of Kaiser would be capable of performing the intended use of freezing a specific type frozen confection as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claim 4, the first end of the product conduit is aseptically (col. 5 lines 63-66), hermetically coupled to the reservoir (col. 6 lines 6-10) i.e. air tight by seals.
The reservoir has a box configuration (col. 5 lines 62-63).  Though silent to a bag in box configuration, it would have been obvious to one of ordinary skill in the art to provide a configuration which provides storage of the liquid mix.  In addition since Kaiser teaches providing the liquid under pressure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the liquid mix in a bag relative the box as taught by Kaiser thus providing the same desired liquid mix under pressure.
The overrun control module maintains a ratio of the freezable comestible mixture and the compressed gas in the accumulator (col. 4 lines 24-33), the compressed gas is an aseptic gas (col. 6 line 16-18), including dehumidified, i.e. dry air (col. 6 lines 16-18).
With respect to claim 9, where it is noted the claims are drawn to an apparatus, the overrun control module is capable of maintaining an overrun percentage between 20% and 80% in the comestible frozen product (col. 4 lines 23-28).
The freezing chamber further includes a cooling assembly (col. 7 lines 52-60), wherein the cooling assembly chills the freezing chamber (col. 7 lines 52-60).  It is noted chills to less than 24 degrees Fahrenheit, is merely intended use where Kaiser teaches a same gas and further providing a freezing chamber to further chill and finally freeze the mixture.
With respect to claim 11, it is noted it is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  In the instant case though silent to dilution, the claimed dilution is relative a product provided to the overrun module.  Thus since mixture being diluted does not change or affect the structure or control components, the apparatus of Kaiser would be capable of performing the intended use of freezing a specific type frozen confection, such as a mixture diluted by water less than or equal to 2.5 parts water to comestible mixture as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In addition, it is noted the claimed dilution is not limited to 2.5 parts water but further encompasses “less than”.  Thus in the instant case where the “less than” is taken with respect to 0, Kaiser would be capable of performing the intended use of freezing a specific type frozen confection, such as a mixture diluted by water less than 2.5 parts water to comestible mixture as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
The freezable comestible mixture is not diluted before reaching the overrun control module, provided without dilution.  No dilution taught.
The controller is configured to maintain the state of overpressurization at a level which prevents environmental air from infiltrating the apparatus (col. 6 lines 31-32; bubble tight sealing relative the controlled overpressurization).
With respect to claim 14, Kaiser teaches an apparatus for dispensing a comestible frozen product (col. 3 lines 14-18), the apparatus comprising 
A reservoir containing a freezable comestible mixture (col. 5 lines 60-62)
a freezing chamber (fig. 3 ref. 32) 
an overrun control module (fig. 3 ref. 42) coupled to a product conduit (col. 5 lines 63- col. 6 line 1), a gas conduit (col. 6 lines 16-23) and the freezing chamber (fig. 3 ref. 32).
Wherein the product conduit has a first end and a second end, the first end of the product conduit being aseptically and removably coupled to the reservoir (col. 5 lines 63-64; where it is noted “removably” is taken with respect to “connector”), and the second end of the product conduit being coupled to the overrun control module by a first valve (col. 5 lines 65-68; valve ref. 41); and
wherein the gas conduit couples a compressed gas source containing a compressed gas to the overrun control module by a second valve (col. 6 lines 20-24); 
A dispensing assembly coupled to the freezing chamber (col. 4 lines 47).
A pump coupled to the reservoir and the product conduit, the pump maintaining the product conduit in a state of overpressurization (col. 5 lines 66-68; state of overpressurization relative with forced pump) 
A controller coupled to the first valve and the second valve (col. 13 line 10; col. 12 lines 56-68), the controller being configured to operate the first valve and the second valve to adjustably regulate the quantities of freezable comestible mixture (col. 4 lines 25-26) and compressed gas (col. 4 lines 24-28) to maintain a state of overpressurization (col. 4 line 2, col. 9 lines 40-42) throughout the overrun control module (col. 4 lines 1-3), the freezing chamber (col. 9 lines 40-43) and the dispensing assembly (col. 9 lines 40-42; dispenser closed) and achieve the target product characteristic (col. 3 lines 17-18; product which has gas incorporated).
Wherein the compressed gas combines with the freezable comestible mixture to form an entrained liquid mixture (col. 4 lines 33-35), and wherein the freezing chamber receives the entrained liquid mixture to form the comestible frozen product (col. 6 lines 27-30).
Kaiser teaches control of the amount of overrun and since the amount of overrun in the product affects the quality of the product one of ordinary skill in the art would have been motivated to look to the art for additional control over the amount of overrun as desired by Kaiser (col. 2 lines 60-68).
Hock teaches a same valve as taught by Kaiser in addition to teaching a controller for introducing air in the mixture by means of an air line under pressure (col. 5 lines 67-68).  
Thus since both teach a same valve for providing the air to the mixture, since both teach providing such for achieving a desired level of overrun in the product (col. 3 lines 69-76) and since Hock teaches asynchronously providing the mixture and air, i.e. providing the air after the start of a production cycle, or providing the air after providing the mixture (col. 8 lines 60-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Hock into the teachings of Kaiser thus providing the advantage of resuming production of a mixture to achieve the desired overrun as taught by both.
In addition, though silent to asynchronously operating the valves, since both teach controllers for control of the valves to achieve a desired overrun of the product and since there are only two times which achieve the desired incorporation of air, i.e. either simultaneously or alternatively as taught by the prior art. The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case to achieve the desired amount of overrun in the ice cream as taught by both in the instance of an elapsed time since the previous production as taught by Hock and achieving the advantage of subsequent restarting of the production to achieve the desired level of overrun by maintaining a state of over-pressurization as taught by both.
With respect to claim 15, wherein the entireties of the fluid paths from the pump and the compressed gas source (col. 5 lines 63-67), through the product conduit and the gas conduit (col. 6 lines 19-27), through the overrun control module (col. 6 lines 19-27), through the freezing chamber (col. 6 lines 27-30), and through the dispensing assembly (col. 6 lines 62-66) are maintained in states of overpressurization where it is noted states of overpressurization are taken with respect to ambient conditions and/or relative Kaiser teachings of  applied pressure for forcing movement and entraining the air within the mixture.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (5433084) in view of Hock et al. (3719056) and Wade (5077075).
Hock and Kaiser are taken as above.
Alternatively, relative the apparatus for dispensing a specific comestible product.  Though Kaiser is silent to the freezable comestible mixture is diluted by water, i.e. thus providing water, less than or equal to 2.5 parts water to 1 part freezable comestible mixture before reaching the overrun control module.
Wade teaches a comestible mix which is to be frozen (col. 3 lines 8-10).  The comestible mix may be diluted (col. 3 lines 10-15).
Thus since Kaiser teaches the product to be aerated is not limited (col. 3 lines 12-18) and since Wade teaches a type of mix to be frozen which is diluted since a juice concentrate has to be diluted to attain an acceptable product to a consumer (col. 1 lines 63-68).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute or teach a specific desired comestible to be mixed which is a desirable alternative (col. 1 lines 63-64), such as in the instant case all-natural fruit juice which requires dilution the motivation being providing water to regulate a brix level and adjust solids to proper freezing and sweetness levels to permit them to be consumed without further dilution and to give good storage characteristics and melt down features with the absence of deleterious effects as taught by Wade (col. 3 lines 10-15).
With respect to the desired ratio of 2.5:1, it is noted it is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wade teaches freezing frozen confections which are diluted, in addition to teaching the amount of water will vary over a wide range depending on the concentration of the juice mixtures to bring the product to the desired brix range (col. 5 lines 56-58), it is clear that the dilution of Wade would be capable of performing the intended use of freezing a specific type frozen confection, such as 2.5:1 water to comestible mixture as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5277037, 3256100, 20020182300, 5024066 which are directed to controlled overrun of frozen products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792